Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page1of13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter 11
In re:
Case No. 17-10124 (BLS)
LSC Wind Down, LLC, et al.,'
(Jointly Administered)
Post-Confirmation Debtors.

Hearing Date: May 30, 2019 at 9:30 a.m. (ET)
Objection Deadline: May 20, 2019 at 4:00 p.m. (ET)

 

 

MOTION OF PLAN TRUSTEE OF THE LIMITED CREDITORS’ LIQUIDATING
TRUST PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019
FOR APPROVAL OF SETTLEMENT AND ENTRY OF A BAR ORDER

UMB Bank, N.A., solely in its capacity as Plan Trustee (the “Trustee”) of The Limited
Creditors’ Liquidating Trust (the “Trust”), by and through its undersigned counsel, respectfully
submits this motion (the “Motion”), pursuant to Federal Rule of Bankruptcy Procedure 9019
(“Rule 9019”) and section 105(a) of title 11 of the United States Code (the “Bankruptcy Code”),
for entry of an order (1) approving the compromise of claims between the Trust and the Limited
D&Os (as defined herein), and (2) barring certain claims against the Limited D&Os (as defined
herein) relating to their association with the Debtors. Submitted herewith as Exhibit A is a
proposed order (the “Approval Order”) granting this relief. In further support hereof, the Trustee
respectfully represents as follows:

INTRODUCTION
1. By this Motion, the Trustee seeks approval of the settlement set forth in the

Settlement and Release Agreement dated April 22, 2019 (the “Settlement Agreement”), which is

attached hereto as Exhibit B, by and between the following parties (collectively, the “Parties”):

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal taxpayer-identification
number, are: LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463), LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165), and TLSGC Wind Down, LLC fi/k/a The Limited Stores GC, LLC (6094).

1
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 2of13

(a) the Trustee, on its behalf and on behalf of the Trust; and (b) Jonathan Borell, John D. Buell,
Diane Ellis, Linda Heasley, T. Scott King, Don Roach, and Timothy Boates (collectively, the
“Limited D&Os’’).

2. The Settlement Agreement was reached on a pre-suit basis and is the culmination
of extensive, arm’s-length negotiations, including a mediation. The Settlement Agreement
provides for a $1.2 million cash settlement payment to the Trustee on behalf of the Limited D&Os.

3, The Trustee believes the Settlement Agreement is an excellent result for the Trust
and its beneficiaries. The Trustee asserts claims against the Limited D&Os for their alleged
breaches of their fiduciary duties as former officers and managers of the Debtors (the “Claims”),”
However, the Limited D&Os deny any wrongdoing and assert a variety of defenses to the Claims,
including the statute of limitations and the business judgment rule.

4, In addition to seeking approval of the Settlement Agreement, the Trustee seeks the
entry of an order barring the assertion against the Limited D&Os, any other current or former
managers or officers of the Debtors, and any other person or entity who is an insured under the
insurance policy issued by National Union Fire Insurance Company of Pittsburgh, Pa., policy
number 04-828-29-29 (the “Policy’) (a) of any additional claims that are derivative of the Trust’s
claims and (b) of any claims for contribution or indemnity relating to the claims that have been or
could have been asserted by the Trustee, including the Claims. As a condition of its effectiveness,
the Settlement Agreement requires that the Trustee seek this Court’s approval of the Settlement

Agreement and entry of this Approved Order, including the Bar Provision (as defined below).

 

2 The term “Claims” include, without limitation, the allegations contained in the herein defined “Committee Demand
Letters”, “Draft Complaints” and the “Trustee Demand Letter”.

2
DOCS_DE:223555.1 51411/003
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 3of13

BACKGROUND
The Creation of the Trust and Appointment of the Trustee

5. On January 17, 2017 (the “Petition Date”), each of the Debtors filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code (the “Bankruptcy Proceedings”) with
the U.S. Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). On January 18,
2017, the Debtors’ chapter 11 cases were consolidated for procedural purposes only and were
jointly administered pursuant to Bankruptcy Rule 1015.

6. On August 3, 2017 and October 2, 2017, Kelley Drye & Warrant LLP, as counsel
to the Official Committee of Unsecured Creditors (the “Committee”) in the Bankruptcy
Proceedings, issued demands for monetary relief to certain parties, including the Limited D&Os

(the “Committee Demand Letters”).

 

7. On December 20, 2017, the Bankruptcy Court entered an order (Docket No. 713)
confirming the Second Modified Joint Chapter 11 Plan of Liquidation of LSC Wind Down, LLC
f/k/a Limited Stores Company, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the
Bankruptcy Code (the “Plan’”). The Trust was created pursuant to the Plan, and the Debtors’
creditors became beneficiaries of the Trust. Plan, Art. 6.1(a) (Docket No. 700).

8. The Trustee controls and exercises authority over the Trust’s assets and is
responsible for liquidating and administering those assets and for pursuing the Trust’s litigation
claims, including the Claims at issue here. Plan, Art. 6.1(c), (h) (Docket No. 700).

The Trustee’s Claims Against the Defendants

9, After its appointment, the Trustee obtained documents relating to the Debtors’ pre-

bankruptcy management, including the documents relied on by the Committee in connection with

its issuance of the Committee Demand Letters. The Trustee’s counsel, Reid Collins & Tsai LLP,

DOCS_DE:223555.1 51411/003
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 4of13

reviewed these documents, and others publicly available, to assess whether the Trust owned viable
claims against the Debtors’ former managers and officers.

10. The Trustee determined that the Trust did possess potential claims for breach of
fiduciary duty against the Limited D&Os (all of whom are former officers and/or managers of the
Debtors). In connection with an agreement between the Parties to explore the possibility of a pre-
suit settlement, the Trustee provided the Limited D&Os with two draft complaints setting forth the
factual allegations (the “Draft Complaints”). Among other things, the Draft Complaints included
allegations that the Limited D&Os breached their fiduciary duties by causing the Debtors (a) to
enter into transactions through which the Debtors incurred significant debt to make a distribution
to its members in 2011 that rendered the Debtors insolvent and (b) to incur substantial liability
under the the Worker Adjustment and Retraining Notification Act (the “WARN Act’), 29 U.S.C.
§ 2101 et seq. shortly before filing for bankruptcy.

11, On February 11, 2019, the Trustee issued a settlement demand letter to the Limited
D&Os (the “Trustee Demand Letter’).

The Settlement

12. On February 21, 2019, the Parties engaged in pre-suit mediation before Jed
Melnick, a well-respected mediator with JAMS Mediation, Arbitration, and ADR Services. After
extensive negotiations at mediation, the Parties reached settlement terms, which terms are
embodied in the Settlement Agreement (Ex. B).

3

13. The Settlement Agreement has the following key terms:

e The Settlement Agreement has an “Effective Date” of April 22, 2019.

 

3 This summary is provided solely for ease of reference and is qualified in its entirety by reference to the Settlement
Agreement, the actual terms of which are controlling here.

4
DOCS_DE:223555.1 51411/003
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page5of13

e §=©©Within thirty (30) days of the Effective Date, and after receipt of a Form W-9
from Trustee’s counsel, the Limited D&Os shall cause to be paid, to counsel
for the Trustee, $1,200,000 (the “Settlement Funds”), to be held in trust
pending the Bankruptcy Court’s approval of the Settlement Agreement and
entry of the Approval Order. This payment has been made, and the Settlement
Funds are currently held in the Trustee’s counsel’s IOLTA account.

e Within fifteen (15) business days of the receipt of the Settlement Funds by the
Trustee’s counsel, the Trustee shall move the Bankruptcy Court for approval
of the Settlement Agreement and for entry of the Approval Order barring
certain claims against the Limited D&Os, any other current or former
managers or officers of the Debtors, as well as any other person or entity who
is an insured under the Policy.

e Should the Court not enter the Approval Order, (1) the Limited D&Os may
void the Settlement Agreement, and (2) if they do so, the Trustee shall return
the Settlement Funds to the Limited D&Os, and the Trustee shall proceed to
litigate the Claims.

e Should the Court approve the Settlement Agreement and enter the Approval
Order, the Trustee’s counsel shall transfer the Settlement Funds to the Trust

(the “Settlement Payment to Trust”).
e Upon the Settlement Payment to Trust, the Trustee shall release the Limited
D&Os, the Limited D&Os, any other current or former managers or officers
of the Debtors, any other person or entity who is an insured under an insurance
policy issued to the Debtors of all claims related to the Debtors. Also, upon
the Settlement Payment to the Trust, the Limited D&Os shall release the Trust
and the Trustee of all claims, except for any claims expressly preserved under

the Approval Order.
RELIEF REQUESTED

14, Pursuant to Bankruptcy Code sections 105(a) and Bankruptcy Rule 9019, the
Trustee requests entry of an order substantially in the form as the proposed Approval Order filed
herewith as Exhibit A. The Approval Order (a) approves the compromise of claims between the
Trust and the Limited D&Os, and (b) bars the assertion of any additional claims against the Limited

D&Os, any other current or former manager or officer of the Debtors, as well as any other person

or entity who is an insured under the Policy that (4) are derivative of the Trust’s claims or (11) are

DOCS _DE:223555.1 51411/003
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 6of13

claims for contribution or indemnity, relating to the claims or allegations asserted by, or which
could have been asserted by the Trustee.

BASIS FOR RELIEF REQUESTED
A. The Settlement Agreement Is in the Best Interests of the Trust.

15. Federal Rule of Bankruptcy Procedure 9019(a) provides that “[o]n motion by the
trustee and after notice and a hearing, the court may approve a compromise or settlement.”
Settlements and compromises are generally favored in bankruptcy cases. See Myers v. Martin (In
re Martin), 91 F.3d 389, 394 (3d Cir. 1996).

16. The decision to approve a settlement “is within the sound discretion of the
bankruptcy court.” In re World Health Alts., Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006). The
court need not decide the numerous issues of law and fact raised by the litigation, but rather should
canvas the issues to see whether the settlement falls below the lowest point in the range of
reasonableness. See In re Nutritional Sourcing Corp., 398 B.R. 816, 833 (Bankr. D. Del. 2008).

17. To approve a settlement, a bankruptcy court must determine that the proposed
settlement is in the best interests of the debtor’s estate. See In re Marvel Entnm’t Group, Inc., 222
B.R. 243, 249 (D. Del. 1998), The Third Circuit has enumerated four factors to be considered in
deciding whether to approve a settlement: (a) the probability of success in litigation; (b) the likely
difficulties in collection; (c) the complexity of the litigation involved and the expense,
inconvenience, and delay necessarily attending to it; and (d) the paramount interest of creditors.
Martin, 91 F.3d at 393. Each of these factors supports approval of the Settlement Agreement.

18. First, the probability of the Trustee’s ultimate success on its claims is uncertain.
The Limited D&Os have identified and raised statute of limitations defenses that could

significantly reduce the scope of the recoverable damages. For example, the Limited D&Os argue

DOCS_DE:223555.1 51411/003
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 7 of 13

that any claim related to the 2011 distribution is barred under Delaware’s three-year statute of
limitations for a breach of fiduciary duty claim. In addition, the governing LLC agreement sets a
high liability standard for claims against the Limited D&Os—i.e., “bad faith, gross negligence or
willful misconduct.” If this case were to be litigated, the Limited D&Os would also argue that
their conduct is protected by the business judgment rule and that the Trustee cannot establish that
the Limited D&Os acted in bad faith, were grossly negligent, or committed willful misconduct in
connection with the alleged wrongful distribution or for allegedly causing the Debtors to incur
potential liability under the WARN Act. Although the Trustee believes it has compelling
responses to these arguments and strong claims against the Limited D&Os, the success of its
Claims is by no means assured.

19, Second, even if the Trustee were to prevail on its Claims, it would likely encounter
difficulty collecting the judgment because the relevant insurance coverage is a wasting policy that
defense costs would quickly consume. Although a few of the Limited D&Os may have significant
personal assets, there is uncertainty whether the Trustee could obtain judgments for the full amount
of its damages against those particular defendants.

20. Third, litigating the Trust’s claims would be a risky, complex, lengthy, and
expensive process. Discovery in this case would include significant document discovery and
multiple depositions of parties scattered across the country. Litigation of the Trustee’s Claims
would also require significant and costly expert discovery on various industry specific issues and
solvency. Moreover, litigating the claims to a trial judgement would likely take at least several
years with no assurance of success during which the Trust would be required to fund the litigation.
Finally, if the Claims are filed, the Trustee’s legal fees related to any subsequent recovery will

increase—i.e., the contingency fee of the Trustee’s counsel will increase from 30% to 40% after

DOCS_DE:223555.1 51411/003
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 8of13

filing a lawsuit on the Claims. Thus, not only does the cost of litigation increase without a
settlement, but so do the legal fees the Trustee ultimately will be required to pay upon a successful
result or settlement. By settling the Claims on a pre-suit basis, the Trustee is able to provide the
Trust with greater value while at the same time avoiding the inherent risks and delays of litigation.

21. Fourth, the interests of creditors (the Trust’s beneficiaries) strongly weigh in favor
of approving the Settlement Agreement. The proposed settlement avoids the substantial costs,
delays, and risks of litigating and collecting a judgment on the Trust’s claims. The proposed
settlement provides an immediate and substantial monetary recovery on those claims.

22. Finally, the Settlement Agreement is the product of arm’s length and contentious
negotiations with the involvement of a mediator. The Parties agreed to pursue pre-suit settlement
negotiations in December 2018. Pursuant to this agreement, the Trustee provided the Limited
D&Os with the Draft Complaints and participated in a mediation. As part of the mediation process,
the parties exchanged detailed mediation statements setting forth their respective claims and
defenses. After a full day of mediation, and with the help of an independent mediator, the Parties
agreed to resolve this dispute pursuant to the terms set forth in the Settlement Agreement.

23. Thus, all the relevant factors support approval of the Settlement Agreement. The
Trustee submits that the Court should approve the compromise of claims between the Trust and

the Limited D&Os.

DOCS_DE:223555.1 51411/003
B.

Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 9of13

The Court Should Enter the Approval Order with the Bar Provision.

24. The Trustee seeks entry of the Approval Order, which contains the following

provision (the “Bar Provision’):

All persons and entities are permanently barred, to the fullest extent permitted by
law, from commencing, prosecuting, asserting, or maintaining the following claims
against the Limited D&Os (together with their predecessors, successors, affiliates,
assigns, heirs, beneficiaries, executors, and trustees), any other current or former
manager or officer of the Debtors, as any other person or entity who is an insured
under the insurance policy issued by National Union Fire Insurance Company of
Pittsburgh, Pa., policy number 04-828-29-29 (“Protected Persons”): (1) any claims
that were or could have been asserted by the Trust, or are derivative of Trust claims,
including any claims that arise from or relate to the claims asserted or that could
have been asserted in the Claims, and (2) any claims for indemnity or contribution,
however pleaded or denominated, based upon arising out of, or relating to claims
or allegations asserted by, or which could have been asserted by, the Trustee. Any
joint tortfeasor barred pursuant to this Order shall be entitled to a judgment
reduction (i.e., setoff) to the extent permitted by applicable law. This Bar Provision
shall not extinguish the Trustee’s claims against the Sun Capital Entities in the
Florida Action.*

25.

This Court has the authority to enter the Approval Order with the Bar Provision

pursuant to section 105(a) of the Bankruptcy Code. See In re Tribune Co., 464 B.R. 126, 176

(Bankr. D. Del. 2011) (“Bankruptcy courts have authority to enter settlement bar orders.”).

26,

The first portion of the Bar Provision simply precludes third parties from bringing

the Trust’s claims or claims derivative of the Trust’s claims. The Trustee has standing to pursue

and resolve the Trust’s claims. Moreover, this Court has the authority to bar third parties from

bringing claims derivative of the Debtors’ rights, and the Trust’s claims are all derivative of the

Debtors’ rights. 7m re Flintkote Co., Case No. 04-11300, 2015 WL 4762580, at *9 (Bankr. D. Del.

Aug. 12, 2015) (‘The Debtors have exclusive standing and authority to pursue claims and causes

of action of the Estates, including claims assertable on behalf of, or derivative of, the rights of the

 

* The terms “Sun Capital Entities” and the “Florida Action” are defined in the Settlement Agreement.

9

DOCS_DE:223555.1 51411/003
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 10 of 13

Debtors”; approving bar order that barred all third-parties from bringing the debtor’s claims, and
claims derivative of the debtor’s claims, against the released parties); Jn re Tronox Inc., Case No.
09-10156 (ALG), 2014 WL 5819821, at *16 (Bankr. S.D.N.Y. July 22, 2014).

27. The second portion of the Bar Provision seeks to bar the assertion of contribution
and indemnity claims against the Protected Persons that are related to the claims and allegations
released in the Settlement Agreement. Bar orders protecting settling defendants from indemnity
and contribution claims are a mainstay of settlement agreements and are frequently approved by
federal courts. See, e.g., Eichenholtz v. Brennan, 52 F.3d 478, 486 (3d Cir. 1995) (approving
district court’s entry of an indemnity and contribution bar order because, among other reasons,
“Imlany states have enacted settlement bar statutes, which allow a bar to the right of contribution
if the settlement is made in good faith and the non-settling defendants are entitled to a setoff against
any judgment ultimately entered against them”); Whyte v. Kivisto (Inre Semcrude L.P.), (Adv. No.
09-50819 (BLS), 2010 WL 4814377, at *5-6 & n.6 (Bankr. D. Del. Nov. 19, 2010) (approving
settlement bar order barring contribution claims; recognizing that settlement bar orders may extend
to indemnity and contribution claims); In re Tribune Co., 464 B.R. 126, 179-80 (Bankr. D. Del.
2011) (approving contribution and indemnity bar order as part of reorganization plan that included
settlement of litigation claims); Schadel v. Iowa Interstate R.R. Ltd., 381 F.3d 671, 673 (7th Cir.
2004) (affirming approval of contribution bar with judgment reduction); Scholes v. Stone, McGuire
& Benjamin, 839 F. Supp. 1314, 1321 (N.D. Ill. 1993) (entering contribution bar in conjunction
with good-faith finding).

28. Contribution and indemnity bar orders facilitate settlement because “[d]efendants
buy little peace through settlement unless they are assured that they will be protected against

codefendants’ efforts to shift their losses through cross-claims for indemnity, contribution, and

10
DOCS_DE:223555.1 51411/003
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 11 of 13

other causes related to the underlying litigation.” Munford v. Munford, Inc. (In re Munford, Inc.),
97 F.3d 449, 455 (11th Cir. 1996) (alterations in original) (quotations omitted). Such bar orders
are granted regardless of whether the non-settling defendants are parties to a case before the court
imposing the bar order. See Whyte v. Kivisto (Inre SemCrude, L.P.), Bank. No. 08-11525 (BLS),
2010 WL 4814377 (Bankr. D. Del. Nov. 19, 2010) (approving bar order sought by litigation trustee
to preclude contribution and indemnity claims against settling defendants, despite opposition of
non-settling defendant, which was subject to litigation in another court).

29. No party is prejudiced by the Bar Provision insofar as it provides for the application
of a judgment reduction in favor of any actual joint tortfeasor pursuant to applicable state law. In
that respect, no joint tortfeasor is affected by the Bar Provision in a manner that differs from what
otherwise would apply by application of state law barring contribution and indemnity claims by
joint tortfeasors against settling tortfeasors. See e.g., Del. Code Ann. tit. 10, § 6304(a) (providing
that a release reduces the plaintiff's claim against the non-settling joint tortfeasors by the
consideration paid for the release). Moreover, under Delaware law, a release of one tortfeasor
discharges that tortfeasor “from liability to make contribution to another joint tortfeasor” when the
release is given before the right of the other joint tortfeasor to seek contribution has accrued and
the release provides for a reduction, to the extent of the pro rata share of the released tortfeasor, of
the plaintiff's damages. Del. Code Ann. tit. 10, § 6304(b). The Trustee is not aware of any joint
tortfeasor that has a right to contribution from any of the Limited D&Os and any future joint
tortfeasor subject to liability would receive a reduction of the amount of such liability in the amount
of the consideration paid under the Settlement Agreement. Thus, the Bar Provision merely
prevents third parties from bringing contribution and indemnity claims that are otherwise barred

by the applicable state law.

11
DOCS_DE:223555.1 51411/003
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 12 of 13

30. Obtaining entry of the Bar Provision is a material component of the Settlement
Agreement. Indeed, the Settlement Agreement expressly provides that the Limited D&Os may
void the Settlement Agreement if the Court does not enter the Bar Provision.

31. The Bar Provision also serves the strong public policies in favor of settlement and
the equitable apportionment of damages among tortfeasors. See Johnson v. United Airlines, 784
N.E.2d 812, 821 (Ill. 2003). Finally, the Bar Provision assists in preserving the assets for the
benefit of the Trust’s beneficiaries, and is narrowly tailored.

NOTICE

32. Notice of this Motion has been provided to the (i) United States Trustee and (ii) all
persons who have requested notice in the above-captioned bankruptcy case pursuant to Bankruptcy
Rule 2002. Notice of the Motion, with instructions for obtaining a copy of the Motion, has been

served on all creditors.

[Remainder of Page Intentionally Left Blank]

12
DOCS_DE:223555.1 51411/003
Case 17-10124-KBO Doc 1004 Filed 05/06/19 Page 13 of 13

CONCLUSION

WHEREFORE, for the reasons set forth in this Motion, the Trustee respectfully requests

that this Court enter the Approval Order, including the Bar Provision, and granting such other

relief as the Court may deem just and proper.

Dated: Wilmington, Delaware
May 6, 2019

PACHULSKI STANG ZIEHL & JONES LLP

/s/ James E. O'Neill

Bradford J. Sandler (Bar No. 4142)

James E, O’Neill (Bar No. 4042)

919 North Market Street, 17th Floor

P O Box 8705

Wilmington, Delaware 19899 (Courier 19801)

Telephone: (302) 426-1189

Facsimile: (302) 426-9193

Email: bsandler@pszjlaw.com
joneill@pszjlaw.com

and

REID COLLINS & TSAI LLP
Eric D. Madden

Gregory S. Schwegmann
Thanksgiving Tower

1601 Elm Street, 42nd Floor
Dallas, Texas 75201
Telephone: (214) 420-8900

Counsel to UMB Bank, N.A., Plan Trustee of
The Limited Creditors’ Liquidation Trust

13
